       Case 3:19-cv-12577-BRM-ZNQ Document 38 Filed 02/14/20 Page 1 of 2 PageID: 327




15000 Midlantic Drive, Suite 200, P.O. Box 5429, Mount Laurel, NJ 08054
(856) 414-6000 Fax (856) 414-6077
Richard L. Goldstein, Resident Managing Attorney

Direct Dial: (856) 414-6417
Email: ejpark@mdwcg.com



                                             February 14, 2020

VIA E-FILING

The Hon. Zahid N. Quraishi, U.S.M.J.
U.S. DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
Clarkson S. Fisher Bldg. & U.S. Courthouse
402 E. State St.
Trenton, NJ 08608

          RE:        Doe, John v. Tiger Inn, et al.
                     C.A. No.:       3:19-cv-12577-BRM-ZNQ
                     Our File No.: 28750.02196 (RLG)

Dear Judge Quraishi:

        As Your Honor may be aware, this office represents Defendant Tiger Inn in the above-referenced matter.
I write with consent of Plaintiff’s counsel to respectfully request an additional 30 days to finalize resolution of
this case.

       By way of background, Judge Martinotti entered the 60-day Order Administratively Terminating Action
on December 19, 2019. Since then, the parties have resolved the underlying matter, but are still in process of
carrying out certain final processes that must be complete before the stipulation of dismissal can be submitted.

        In light of the above and in abundance of caution, we respectfully request an additional 30 days to submit
the stipulation of dismissal.

        Should Your Honor have any concerns, please do not hesitate contact me.




LEGAL/127990839.v1
       Case 3:19-cv-12577-BRM-ZNQ Document 38 Filed 02/14/20 Page 2 of 2 PageID: 328
The Hon. Zahid N. Quraishi, U.S.M.J.
February 14, 2020
Page 2
_____________________________________________________


        I thank the Court for its kind attention and courtesies.

                                                        Respectfully submitted,


                                                /s/ Edward J. Park
                                                        RICHARD L. GOLDSTEIN
                                                        EDWARD J. PARK

RLG/EJP

cc via e-filing: The Hon. Brian R. Martinotti, U.S.D.J.
                 Adrienne Levy, Esq.
                 Linda Wong, Esq.
                 Aryeh S. Portnoy, Esq.
                 Laurel Pyke Malson, Esq.
                 Nathiya Nagendra, Esq.




LEGAL/127990839.v1
